[Cite as State ex rel. Barnett v. Fleegle, 2017-Ohio-269.]


                                         COURT OF APPEALS
                                     MUSKINGUM COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO, ex rel.                                          JUDGES:
WILLIAM BARNETT                                                 Hon. Sheila G. Farmer, P. J.
                                                                Hon. W. Scott Gwin, J.
        Relator                                                 Hon. Sheila G. Farmer, J.

-vs-
                                                                Case No. CT2016-0020
MUSKINGUM COUNTY COMMON
PLEAS COURT, JUDGE FLEEGLE

        Respondent                                              OPINION




CHARACTER OF PROCEEDING:                                     Petition for Writ of Mandamus



JUDGMENT:                                                    Dismissed



DATE OF JUDGMENT ENTRY:                                      January 24, 2017



APPEARANCES:

For Relator                                                  For Respondent

WILLIAM J. BARNETT                                           D. MICHAEL HADDOX
HOCKING CORRECTIONAL FACILITY                                PROSECUTING ATTORNEY
16759 Snake Hollow Road                                      GERALD V. ANDERSON II
P.O. Box 59                                                  ASSISTANT PROSECUTOR
Nelsonville, Ohio 45764-0059                                 27 North Fifth Street, P.O. Box 189
                                                             Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2016-0020                                                     2

Wise, J.

     {¶1}     Relator, William Barnett, has filed a Petition for Writ of Mandamus

requesting this Court to order Respondent to rule on four motions filed in the trial court on

October 23, 2015 and November 18, 2015.            Respondent filed a motion to dismiss

indicating he issued a ruling on the motions on May 26, 2016.

     {¶2}     For a writ of mandamus to issue, the Relator must have a clear legal right

to the relief prayed for, the Respondent must be under a clear legal duty to perform the

requested act, and Relator must have no plain and adequate remedy in the ordinary

course of law. State, ex rel. Berger, v. McMonagle (1983), 6 Ohio St. 3d 28, 6 OBR 50,

451 N.E.2d 225.

     {¶3}     However, the Supreme Court has held mandamus will not issue where the

requested relief has been obtained, “Neither procedendo nor mandamus will compel the

performance of a duty that has already been performed.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St. 3d 313, 318, 725 N.E.2d 663, 668.

     {¶4}     Because Respondent has issued a ruling on Relator’s motions, the request

for a writ of mandamus has become moot. For this reason, the Petition for Writ of

Mandamus is dismissed.

By: Wise, J.
Farmer, P. J., and
Gwin, J., concur.

JWW/d 0106